Exhibit 10.26

 

 

LOGO [g831398ss1.jpg]

November 26, 2019

David A. Lehman

[Address]

 

Re:

Amendment to Offer Letter Dated February 7, 2016

Dear David:

This amendment (the “Amendment”) sets forth certain amended terms to your
employment offer letter with Intersect ENT, Inc. (the “Company”) dated
February 7, 2016 (the “Offer Letter”) in connection with your promotion to
Executive Vice President & General Counsel. This Amendment shall be effective
upon your signature hereof.

1) Title. Your position title shall be Executive Vice President, General
Counsel & Corporate Secretary. In addition to continuing to be responsible for
the all aspects of the Company’s legal matters and serving as the Company’s
chief compliance officer and corporate secretary, you will be responsible for
management of the business development function of the Company.

2) Grant of Performance Based RSUs. Subject to and following the execution of
this Amendment, the Company’s Board of Directors (the “Board”), shall grant you
the performance based RSU awards as described on Exhibit A attached hereto (the
“Performance Based RSUs”). The Performance Based RSUs will be subject to the
terms and conditions of the Company’s Equity Incentive Plan (the “Plan”) and
your grant agreements.

3) Potential Acceleration of Performance Based RSUs. If within one month before
or within 12 months after the closing of a Change in Control (as defined below),
your employment is either (A) terminated by the Company or a successor entity
without Cause (as defined in the Offer Letter) (and not in connection with death
or disability), or (B) terminated by you due to your resignation for Good Reason
(as defined in the Offer Letter), provided that such termination constitutes a
“separation from service” (as defined under Treasury Regulation
Section 1.409A-1(h), without regard to any alternative definition thereunder, a
“Separation from Service”), then 100% of any unvested performance based RSUs
where the performance metric or stock price metric, as applicable, has been
achieved, or where any such acquisition purchase price is at or above the
performance or stock price metric, shall be fully vested. Notwithstanding the
foregoing, as a pre-condition of the accelerated vesting referenced in the
immediately preceding sentence, you will be required to timely sign, date and
return to the Company (or its successor), and to not subsequently revoke, a
general release of all known and unknown claims in the form provided to you by
the Company.

Except as specifically amended herein, all other terms and conditions of your
Offer Letter shall remain in full force and effect. Please sign below if these
terms are acceptable to you and return the fully signed letter to me.

 

/s/ Thomas A. West

Thomas A. West President and Chief Executive Officer Intersect ENT, Inc.

 

Understood and Agreed:        

/s/ David A. Lehman

    

11/26/2019

   David A. Lehman      Date   